370 F.2d 332
Archie WRIGHT, Plaintiff-Appellant,v.John GARDNER, Secretary of Health, Education and Welfare, Defendant-Appellee.Lena WRIGHT, Plaintiff-Appellant,v.John GARDNER, Secretary of Health, Education and Welfare, Defendant-Appellee.
No. 286.
No. 287.
Docket 29920.
Docket 29921.
United States Court of Appeals Second Circuit.
Argued December 14, 1966.
Decided December 28, 1966.

Appeal from United States District Court for the Northern District of New York, Edmund Port, J.
J. George Follett, Canton, N. Y., for plaintiffs-appellants.
Morton Hollander, Atty., Dept. of Justice, John W. Douglas, Asst. Atty. Gen., Justin J. Mahoney, U. S. Atty., Howard J. Kashner, Atty., Dept. of Justice, for defendant-appellee.
Before WATERMAN, MOORE and KAUFMAN, Circuit Judges.
PER CURIAM:


1
The judgment below is affirmed on the reasoned opinion of Judge Port denying plaintiffs' motions for summary judgment and granting defendant's motions for summary judgment dismissing the plaintiffs' complaints.